Citation Nr: 1641155	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In April 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  In June 2014, the issue was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left knee disability that had its onset during his active duty service.  The Veteran has submitted written statements asserting that he fell while unloading supplies in service, injuring his knee, and that following his discharge from the Army he continued to experience pain, swelling, soreness, and other symptoms related to his left knee injury.

VA treatment records show a current diagnosis of left knee osteoarthritis.  In February 2011, the Veteran reported that he had injured his knee in service and was diagnosed with a "trick knee."  In April 2011, the Veteran reported that he injured his knee while unloading supplies in the military, which caused swelling, and that since then he has had intermittent swelling and pain.  Private treatment records show that the Veteran has been treated for left knee meniscal tear and degenerative changes since at least 2010.

A May 2013 letter from P.H. stated that the Veteran was under the care of Dr. J.D. for left knee problems in the 1990s, and was under the care of Dr. N.M. in the early 2000s, but his medical records had been purged and were no longer available.

This issue was remanded in June 2014 in order to obtain additional VA treatment records and an addendum medical opinion which would address whether the Veteran's left knee disability is related to his service.  The remand noted that the Veteran was "competent to report an in service injury and the circumstances surrounding such" and requested a detailed rationale for all opinions expressed.

A VA medical opinion was obtained in July 2014.  The examiner stated that the condition was less likely than not incurred in or caused by the in-service injury.  By way of rationale, the examiner stated that active service medical records did not show any documentation of a left knee injury or treatment.  The examiner also wrote that the Veteran marked "no" to "swollen or painful joints" on his June 24, 1974 discharge examination, and although he did mark "yes" to the question of "trick or locked knee," he did not indicate which knee, and no abnormality was found on examination.  The examiner did not provide any further rationale. 

Despite the notation on the Report of Medical History of a trick or locked knee, as well as the Veteran's competent lay statements that he fell while loading boxes in service which caused his knee to swell, the VA examiner failed to acknowledge the claimant's assertions or discuss whether they may indicate the onset of a chronic knee condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (An examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.).  The examiner was specifically instructed by the Board in the prior remand to consider these lay statements, and he failed to do so, or to provide any rationale beyond merely declarative statements regarding the contents of the Veteran's service treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  This issue must therefore be remanded in order to obtain a new medical opinion that addresses the relationship between the Veteran's left knee disability and service.

Lastly, the record indicates that the Veteran receives regular medical care at the VA Medical Center in Charleston, South Carolina, and its affiliated facility, the Savannah Clinic.  The record currently contains treatment records dating up to September 2014; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records from the VA Medical Center in Charleston, South Carolina, and its affiliated facility, the Savannah Clinic, since September 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Obtain a VA medical opinion from a qualified physician addressing whether it is at least as likely as not that the Veteran has a left knee disability that is attributable to service.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  If it is determined by the examiner that a new VA examination is in order, please schedule an appropriate examination.

Following review of all files, the examiner must state whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any left knee disability is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way.  

The examiner must discuss the following:

a) the Veteran's lay statements that he injured his left knee when he fell while carrying boxes in service, which led to knee swelling and being told that he had a "trick knee";

b) the June 1974 Report of Medical History that noted a "trick or locked knee"; and


c) the May 2013 letter from a physician's office stating that the appellant had received left knee treatment since the 1990s.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of the Veteran's left knee disability is unknowable.  

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific left knee disorder since service, he is competent to state that he has had left knee pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If the examiner concludes that the appellant's history is not credible, the examiner must explain why.

3.  After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  Thereafter, readjudicate the issue.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

